Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronald N. Haskins appeals from the district court’s order, following a jury verdict, entering judgment in favor of the Defendant in Haskins’ 42 U.S.C. § 1983 (2012) suit. We have reviewed the record and find no reversible error. Accordingly, we affirm.* We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 We also deny Haskins' motion for injunctive relief as moot and not in compliance with Fed. R.App. P. 8.